Latimer, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
It seems to me that the only sound and workable rule in cases of this sort is one which gives the mil- itary a reasonable time after notification of the accused’s apprehension within which to take control over him. It is fictional, indeed, to say, as does the Court’s opinion, that the unauthorized absence ends the minute the military service requires a civilian law enforcement officer to hold the absentee until duly authorized personnel arrive to take him into custody. When notified of the apprehension, the Service could hardly tell the custodian to release the man. Neither can it sacrifice other essential functions to gather up absentees.
In this case, Sheriff Brewer apprehended the accused at the request of the military and notified authorities at Fort McPherson, Georgia, that he had done so. Accused’s home station was Fort Carson, Colorado, which was some 1,500 miles from the place of apprehension. No doubt the sheriff talked to the Provost Marshal at Fort McPherson, or his representative, but that place was approximately 200 miles from where accused was incarcerated. Thereafter, it was necessary for the appropriate section at the latter headquarters to verify accused’s identity and status with his parent unit, select guards to take custody of him, cut orders authorizing their necessary travel, and dispatch them on their journey. The journey itself might vary in specific instances, but here it involved a round trip of at least 400 miles and a journey over that distance would consume a substantial period of time. All of the matters I have referred to would cause delay, and all are chargeable to the accused, not to the Government. Its obligation is only to use reasonable efforts to reclaim its personnel. Hence the proper rule is one which counts all necessary and reason*583able delay after notification as part of the unauthorized absence.
A clear distinction can be drawn between this case and cases like United States v Ferretti, 1 USCMA 323, 3 CMR 57, and United States v Korzeniewski, 7 USCMA 314, 22 CMR 104, which say that the military’s failure to pick up an absentee, even though it knows of his whereabouts, does not change an unauthorized absence into an authorized one. A member of the military establishment has a positive duty to remain with his unit if he has not been granted leave or assigned special duty of some sort. That duty persists, day by day, even though he absents himself without leave, and the absentee has a free choice, each day, to return to military control or remain absent. However, the obligation rests on him to return, not upon the Government to seek him out. Hence the fact that the Government knows of the whereabouts of an unauthorized absentee will not serve to terminate the absence. In this case, however, the accused was arrested as a military offender. Thereafter, he no longer had the option of returning to his home station, or Fort McPherson, Georgia, or any other military installation, and thus terminating his absence. He could only wait until he was picked up. Hence he is only chargeable with the length of absence occasioned by his delict, which includes the time reasonably required by the military to take control of him.
Now for my reasons for joining the majority in part. The question of what amounts to a reasonable  time for the military to take control of an absentee must depend upon the facts of each case, and is a factual matter to be resolved by the court-martial under proper instructions. To that end, defense counsel is entitled to establish the date upon which the accused was acutally apprehended, the reason for apprehension, and the date when military authorities were notified. It would also be material to ascertain whether the civilian apprehending authority notified the accused’s proper station, or merely the nearest military authority. In this ease, Sheriff Brewer’s deposition was the source of much of this information. It thereby became material, and the law officer’s ruling of exclusion was both erroneous and prejudicial, for the dispute as to the length of the unauthorized absence had a direct bearing upon the sentence which could be adjudged. However, I do not believe we should dismiss the charge of unauthorized absence altogether. The accused did not dispute but what he was absent without leave for the period November 1, 1955, to November 23, 1955. The evidence is ample as to that time period and the court-martial found at least that absence. If we were to permit the board of review to reduce the length of absence to twenty-three days, the accused will receive all that he seeks and justice would be done to the Government as well. Accordingly, I would permit the board to order a rehearing as to the charge of absence without leave, or affirm as to unauthorized absence for twenty-three days and the larceny charge, and redetermine sentence appropriateness upon those findings.